Filing Cappor7 Pye rade 2 BOF9NeH8 6:05 lrngred on FLSD Docket 03/18/2020 Page 1 of 1

IN THE CIRCUIT COURT OF THE

11TH JUDICIAL CIRCUIT IN AND FOR
MIAMI-DADE COUNTY, FLORIDA

VERONICA YANES and DAINIEL YANES
ALVAREZ, CASE NO.::

Plaintiffs,
Vv.

NATIONAL SPECIALTY INSURANCE
COMPANY,

Defendant.

 

COMPLAINT

Plaintiffs, VERONICA YANES and DAINIEL YANES ALVAREZ (collectively referred to
hereafter as the “Insured”), hereby sue Defendant, NATIONAL SPECIALTY INSURANCE
COMPANY (the “Insurance Company”), and allege as follows:

PARTIES, JURISDICTION AND VENUE

1. This is an action for damages that exceeds Fifteen Thousand and 00/100 Dollars
($15,000.00), exclusive of interest, costs and attorney’s fees.

2. The Insured are individuals who at all times material hereto have resided in Miami-
Dade County, Florida.

3. The Insurance Company is a Florida corporation qualified to do business in Florida
and has, at all times material hereto, been conducting business in Miami-Dade County, Florida.

4. Venue is proper in Miami-Dade County, Florida because the contract, which forms

the subject matter of this lawsuit, was executed in Miami-Dade County, Florida.

[3136728/1]
